

116 S4347 IS: Federal Labor-Management COVID Partnership Act
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4347IN THE SENATE OF THE UNITED STATESJuly 28, 2020Mr. Schatz (for himself, Mr. Peters, Mr. Brown, Mrs. Feinstein, Mr. Cardin, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a Coronavirus Rapid Response Federal Labor-Management Task Force, and for other purposes.1.Short titleThis Act may be cited as the Federal Labor-Management COVID Partnership Act.2.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given the term in section 7103 of title 5, United States Code.(2)CoronavirusThe term coronavirus means the coronavirus disease of 2019 (COVID–19). (3)Coronavirus crisisThe term coronavirus crisis means the period—(A)beginning on January 27, 2020, the first day of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19; and (B)ending on the date of the expiration of the public health emergency declaration. (4)Labor organizationThe term labor organization has the meaning given the term in section 7103 of title 5, United States Code.(5)Personal protective equipmentThe term personal protective equipment means any protective equipment required to prevent the wearer from contracting coronavirus, which may include gloves, masks (including N–95 respirator masks), gowns, goggles or other eyewear, face shields, or other garments or equipment required for safety or to protect the wearer’s body from injury or infection based on the risk of exposure. 3.Coronavirus Rapid Response Federal Labor-Management Partnership Task Force(a)EstablishmentThere is established in the executive branch the Coronavirus Rapid Response Federal Labor-Management Partnership Task Force (referred to in this Act as the Task Force).(b)Membership(1)CompositionThe Task Force shall be composed of the following members:(A)The Director of the Office of Personnel Management, or the designee of the Director.(B)The Director of the National Institute for Occupational Safety and Health, or the designee of the Director.(C)The Assistant Secretary of Labor for Occupational Safety and Health, or the designee of the Assistant Secretary.(D)The Deputy Director for Management of the Office of Management and Budget, or the designee of the Deputy Director.(E)A deputy secretary (or other officer with agency-wide authority), or the designee of such deputy secretary or officer, appointed by the President from each of 2 agencies not otherwise represented on the Task Force. (F)The Chairman of the Federal Labor Relations Authority.(G)The Director of the Federal Mediation and Conciliation Service.(H)Five members to represent the respective labor organizations that represent, as exclusive representatives, the first and second largest numbers of Federal agency employees, chosen by such respective labor organizations proportionate to the bargaining units represented by each such labor organization.(I)One member to represent the organization representing the largest number of Federal management officials and Federal Government managers, supervisors, and executives, chosen by such organization. (2)Initial appointmentsThe members of the Task Force shall be appointed or designated by not later than 15 days after the date of enactment of this Act.(3)Period of appointmentEach member of the Task Force shall serve for the term of the Task Force.(4)VacanciesA vacancy in the Task Force—(A)shall not affect the powers of the Task Force; and(B)shall be filled in the same manner as the original appointment. (c)Meetings(1)Initial
 meetingThe Task Force shall hold the first meeting of the Task Force not later than 30 days after the date of enactment of this Act.(2)FrequencyThe Task Force shall meet weekly by any electronic means necessary. 4.Duties of Task Force(a)Responsibilities and Functions(1)StudyThe Task Force shall conduct a thorough study relating to the Federal Government's response and preparedness for the coronavirus crisis with respect to agency employees, by—(A)addressing—(i)the response of the Federal Government to the coronavirus crisis with respect to communication with, and utilization and treatment of, agency employees;(ii)the necessary future steps for the Federal Government with respect to communication regarding the coronavirus crisis with, and utilization and treatment of, agency employees; (iii)how the Federal Government should communicate with, and utilize or treat, agency employees regarding any future response to any additional outbreak of the coronavirus, other widespread disease or disaster, or national security emergency; and(iv)each topic described in paragraph (2);(B)assessing the actions taken by each agency preparing the agency's employees for the coronavirus crisis, including—(i)all communication (including written, audio, and video communications, telecommunications, and communications through social media or website updates) regarding the preparations with workforce members and labor organizations representing those members during the period beginning January 1, 2020, and ending on the date by which the first report under subsection (b)(1)(A) is due;(ii)any changes made in the agency’s threat assessment; and(iii)an inventory and assessment of the physical assets available, and the physical assets needed, for the agency to properly respond to the coronavirus crisis;(C)establishing a recommended plan to implement changes needed, as determined by the Task Force, regarding each agency’s threat assessment process and inventory and assessment of physical assets available or needed for the coronavirus crisis; and(D)making recommendations for improvements that could provide for greater safety and productivity of agency employees—(i)during ongoing operations during the coronavirus crisis; and (ii)in preparation for future crises. (2)TopicsThe Task Force shall study and make recommendations regarding each of the following topics: (A)Role of labor organization participationMethods to ensure that agency employee labor organizations are participating in discussions and decision-making processes involving coronavirus response at the agencies.(B)Personal protective equipment distribution and workforce needsWith respect to personal protective equipment—(i)the adequate level of personal protective equipment needed by the agencies, which should, at a minimum, provide for the broad use of masks, gloves, and eyewear; and (ii)the methods of procurement, allocation, and distribution of such equipment.(C)Cleaning and disinfectingGuidance regarding the best practices for cleaning and disinfecting workplaces and equipment.(D)TeleworkThe optimal telework policies for each agency, including—(i)reviewing the agency employees who were classified as telework personnel during the initial response to the coronavirus crisis and the timing and methods by which such decisions were communicated to the agency employees; (ii)recommending best practices for such determinations and communication in the future;(iii)determining how much of the Federal workforce can telework, and identifying the reasons, if any, that an individual who is considered non-essential personnel of an agency cannot telework;(iv) determining—(I)what equipment and training had been necessary, prior to the coronavirus crisis, to allow agency employees to be telework-ready; (II)how much of that equipment and training was in place at the beginning of the coronavirus crisis;(III)the equipment and training that has been provided regarding teleworking since the beginning of the coronavirus crisis; (IV)the additional work of agencies that can be conducted in a telework mode, if additional equipment and training are provided; and(V)the future steps to take to ensure all agency employees whose jobs can be conducted through telework are telework-ready; and(v)determining guidelines for telework orders, for the entire executive branch or based on location or agency, that take into consideration health and safety of agency employees, the families and coworkers of agency employees, and the general public. (E)Leave and safety protocol guidance and other informationGuidance for agency employees regarding the use of leave during a national health pandemic and proper safety protocols in the workplace, and any other information that needs to be shared with agency employees in a timely manner during a crisis or as a crisis develops.(F)After-action determinationsImprovements to the Federal Government's response to the coronavirus crisis in the future, or to another health pandemic, including—(i)the actions that need to be taken, and the funds that need to be budgeted and appropriated, to improve coronavirus response in the future, including necessary technology (such as telecommunications equipment and computers), personal protective equipment, training, and instruction;(ii)recommended guidelines regarding who decides protocols and what information should be relied upon to determine who needs personal protective equipment and other safety measures; and (iii)the resources, communications, physical tools, and decision-making protocols needed in the future to best respond to the coronavirus crisis or another health pandemic.(b)Reports(1)In generalThe Task Force shall prepare and submit, in accordance with paragraph (2)—(A)by 60 days after the date of enactment of this Act, a report that includes an assessment of the agency actions described in subparagraphs (A)(i) and (B) of subsection (a)(1) as of such date;(B)by 90 days after the date of enactment of this Act, a report that includes a complete assessment of the response of the agencies to the coronavirus crisis, as of the date of the assessment; and(C)by 180 days after the date of enactment of this Act, a report that provides—(i)a plan for agencies to address future crises; and (ii)recommendations of the Task Force regarding the topics and areas addressed in the study under subsection (a).(2)SubmissionThe Task Force shall prepare and submit the reports described in paragraph (1) to the chairperson and ranking member of each of the following committees:(A)The Committee on Oversight and Reform, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives. (B)The Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate. 5.Powers of Task Force(a)HearingsThe Task Force may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Task Force considers advisable to carry out this Act.(b)Information
 from Federal agencies(1)In generalThe Task Force may secure directly from an agency such information as the Task Force considers necessary to carry out this Act.(2)Furnishing informationOn request of the Task Force, the head of an agency shall furnish the information to the Task Force. (3)Required interviewsIn order to carry out its duties under this Act, the Task Force shall take testimony and conduct interviews to determine how agencies responded and prepared their employees for the coronavirus response, including—(A)collecting data and conducting after-action interviews with the head of each agency, the highest-level human capital and health and safety managers of each agency, and, as applicable, the labor organization representatives for each agency; and(B)any other verbal, written, or in-person testimony, as determined appropriate by the Task Force, from any officer or employee of each agency who had a responsibility to respond to the coronavirus crisis.(4)Publicly available transcriptsThe Task Force shall make public a transcript of each interview conducted, except in cases where national security concerns prevents such disclosure. The Task Force shall document any instances where interviews are not made public. (c)Postal servicesThe Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.6.Task Force
		personnel matters(a)Travel
 expensesA member of the Task Force shall not receive compensation for their services on the Task Force, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.(b)StaffThe Task Force may, without regard to any other provision of law or regulation, appoint and remove such personnel as may be necessary to enable the Task Force to perform the duties of the Task Force.(c)Compensation(1)In generalNotwithstanding any other law, rule, regulation, or Executive order, each representative of a labor organization shall be authorized official time that is sufficient to perform investigations, participate in the functions of the Task Force, and be actively involved in the activities of the Task Force for the pendency of the Task Force.(2)InfrastructureDuring the pendency of the Task Force, and notwithstanding any other law, rule, regulation, agreement, or Executive order, the head of each agency shall, with respect to any labor organization that is the exclusive representative of a bargaining unit of not fewer than 500 employees—(A)provide such labor organization with a reasonable amount of office space, at no cost to the labor organization, in all facilities leased, controlled, operated, or owned by the agency;(B)allow 1 employee of the agency, as designated by the labor organization, to serve full-time as the representative of the labor organization to the Task Force, with such service being authorized as official time; (C)provide at least reasonable access to email systems of that agency for the purpose of communicating with members of the unit with respect to which the labor organization is the exclusive representative; and(D)provide the home address and telephone number for each member of the unit represented by the labor organization.(d)Detail of Federal employees(1)In generalAn employee of an agency may be detailed to the Task Force without reimbursement to the agency.(2)Effect of detail(A)In generalAn employee detailed under paragraph (1)—(i)is deemed, for the purpose of preserving the allowances, privileges, rights, seniorities, and other benefits of the employee, an employee of the agency from which detailed; and(ii)is entitled to pay, allowances, and benefits from funds available to the agency described in clause (i).(e)Procurement of temporary and intermittent servicesThe Task Force may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.7.Termination of Task ForceThe Task Force shall terminate 90 days after the date on which the Task Force submits the final report required under section 4(b)(1)(C). 8.Agency working groups(a)In generalNot later than 60 days after the date of enactment of this Act, the head of each agency shall establish an agency-specific working group, comprised of representatives of human capital, health and safety, and labor organizations of the agency, to develop and execute rapid response to future crises that include—(1)the role of labor organization participation;(2)preparedness acquisition and distribution of personal protective equipment; (3)physical needs of the workforce;(4)a plan for maximum telework, if appropriate; (5)leave and safety protocol guidance; and(6)other information needed to execute rapid response plans to address future crises. (b)Compensation(1)In generalNotwithstanding any other law, rule, regulation, or Executive order, each representative of a labor organization shall be authorized official time sufficient to investigate, participate, and be actively involved in the working group for the pendency of the working group.(2)InfrastructureDuring the pendency of the working group, and notwithstanding any other law, rule, regulation, agreement, or Executive order, the head of each agency shall, with respect to any labor organization that is the exclusive representative of a bargaining unit of not fewer than 500 employees—(A)provide such labor organization with a reasonable amount of office space, at no cost to the labor organization, in all facilities leased, controlled, operated, or owned by the agency;(B)allow 1 employee of the agency, to be designated by the labor organization, to serve full-time as the representative of the labor organization to the Task Force, with such service being authorized as official time; (C)provide at least reasonable access to email systems of that agency for the purpose of communicating with members of the unit with respect to which the labor organization is the exclusive representative; and(D)provide the home address and telephone number for each member of the unit represented by the labor organization.